Citation Nr: 0901330	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-31 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran had active service from June 1968 to June 1971 
and from January 1991 to May 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The competent evidence of record does not establish that 
the veteran's service-connected disabilities render him so 
helpless as to require the regular aid and attendance of 
another person to perform personal care functions of everyday 
living or to protect himself from the hazards and dangers 
incident to the daily environment.

2.  The veteran does not have a single service-connected 
disability rated as 100 percent disabling and is not shown to 
be permanently housebound as a result of his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
permanent need for aid and attendance of another person or on 
account of being housebound have not been met.  38 U.S.C.A. 
§ 1114 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent a letter in August 2006 and a rating 
decision in October 2006.  This correspondence discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the August 2007 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant has not referred to any 
additional, unobtained, relevant, available evidence.  The 
veteran has also submitted two Physicians Aid and Attendance 
or Housebound Assessments in relation to this claim.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

Analysis

As a result of his service-connected disability, 
specifically, post-traumatic stress disorder (PTSD), the 
veteran claims that he is entitled to special monthly 
compensation based on the need for regular aid and attendance 
of another person or by reason of being housebound.  After 
reviewing the evidence, however, the Board finds no basis to 
grant such an award.

Special monthly compensation is payable to a veteran who is, 
as a result of his service-connected disabilities, so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b)(3).  A veteran will be considered in need of 
regular aid and attendance if he or she: (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to five degrees or less; (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. 
§ 3.351(c).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R. § 3.352(a) be found 
to exist to establish eligibility for aid and attendance and 
that such eligibility required at least one of the enumerated 
factors be present.  The Court added that the particular 
personal function which the veteran was unable to perform 
should be considered in connection with his or her condition 
as a whole and that it was only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.

In this case, no medical evidence indicates that the veteran 
is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to five degrees or less; or 
that he is a patient in a nursing home because of mental or 
physical incapacity.  It thus appears that the veteran's 
claim is based solely on a factual need for aid and 
attendance of another person under the criteria set forth in 
38 C.F.R. § 3.352(a).  Unfortunately, these criteria have not 
been met.

The veteran's compensable service-connected disability is 
PTSD, rated as 70 percent disabling.  Service connection is 
not in effect for any other disability.  The veteran has also 
established entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability; however, his service-connected PTSD does not 
warrant a finding that he requires the aid and attendance of 
another person.

In this regard, the Board has reviewed the two Physicians Aid 
and Attendance or Housebound Assessments, dated in August 
2006, which reflect that the veteran lives at home and he is 
substantially confined to the home due to permanent 
disability.  The assessment from Dr. P notes that the 
veteran's diagnoses are PTSD and partial complex seizures.  
The assessment from Dr. M notes that the veteran's diagnoses 
are PTSD, chronic fatigue, seizures, hypertension, and 
hyperlipidemia.  These assessments further reflect that the 
veteran is not bedridden and is able to attend to the wants 
of nature unassisted.  The veteran is noted to require 
assistance with dressing, bathing, eating, travel to VA 
medical facility for care, and he cannot be left alone.  

Similarly, VA treatment records from the mental health clinic 
note that the veteran likes to stay busy and tend to the 
animals.  It is noted that he will go outside and work until 
he start to shake and that he will go to the house when this 
happens and rest.  

Significantly, there is no objective evidence to show that 
his service-connected PTSD, standing alone, prevents him from 
dressing or undressing himself, keeping himself ordinarily 
clean and presentable; frequently needing adjustment of any 
special prosthetic or orthopedic appliances which, by reason 
of the particular disability, cannot be done without such 
aid; feeding himself through the loss of coordination of 
upper extremities or through extreme weakness; and attending 
to the wants of nature.  There is also no evidence of 
incapacity, which requires care or assistance on a regular 
basis to protect the veteran from the hazards or dangers 
incident to his daily environment, as a result of his 
service-connected disabilities.  

It is important for the veteran to understand in order for 
him to prevail in his claim, the evidence must show that it 
is a service-connected disability that has resulted in the 
need for regular aid and attendance.  Prejean v. West, 13 
Vet. App. 444 (2000).  It is on this requirement that the 
veteran's claim fails, as the medical evidence of record 
clearly demonstrates that it is the combination of the 
appellant's non-service-connected physical disabilities that 
has resulted in his need for aid and attendance.  There is no 
clinical evidence of record to establish that the appellant's 
need for aid and attendance is due to his service-connected 
psychiatric disability.  In view of the foregoing, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim of entitlement to special monthly 
compensation based on the need for aid and attendance.

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more, or is permanently housebound 
by reason of service-connected disability or disabilities.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).  A veteran is 
"permanently housebound" when he is substantially confined 
to his house (ward or clinical areas, if institutionalized) 
or immediate premises due to service-connected permanent 
disability or disabilities.  38 C.F.R. § 3.350(i)(2).

In this case, the veteran does not have a single service 
connected disability rated as 100 percent disabling.  There 
is also no medical evidence that he is "permanently 
housebound" by reason of his service connected PTSD.  
38 C.F.R. § 3.351(d).  Moreover, the competent medical 
evidence reflects that the veteran goes outside and works 
until he starts to shake (he has been diagnosed as having 
seizures).  

In summary, the weight of the evidence presented simply does 
not show that the appellant requires the regular aid and 
attendance of another person due to service-connected 
disability or that he is housebound due to service-connected 
disability.  Therefore, the Board concludes that special 
monthly compensation benefits based on the need for regular 
aid and attendance of another person or being housebound are 
not warranted.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.351, 
3.352.

As the preponderance of the evidence is against this, the 
benefit of the doubt doctrine is not for application and the 
claim is denied.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance or on account of being 
housebound is denied.


_____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


